Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/15/2022 has been entered. Claims 1-12, 15, 17-21, 23-24 are pending. Claims 13, 14, 16, 22 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rantala (US 2018/0147417).
	Re claim 1: Rantala discloses a light emitting apparatus comprising: a light emitting element (203, fig. 5) configured to emit light specified by a spectrum having a peak wavelength in a wavelength range from 360 nm to 430 nm (peak light emission in the wavelength range of 365 to 430 nm, see para [0080]); and a wavelength conversion member (202, fig. 5) configured to convert at least a portion of light (see para [0084]) emitted by the light emitting element (203) into light specified by a spectrum having a peak wavelength (peak wavelength range of 450 to 650 nm, see para [0079]) in a wavelength range from 360 nm to 780 nm(a wavelength conversion material with a light emission band being in the wavelength range of 425 to 750 nm, see para [0079]), wherein the light emitting apparatus (see fig. 6) is configured to emit emitted light (see para [0094]) consisting of light that is not converted by the wavelength conversion member (light with intensity in 365-430 nm wave bands, see fig. 6), from among light emitted by the light emitting element (203), and light that is converted (light with intensity in 425 nm to 750 nm wavebands, see fig. 6) by the wavelength conversion member (202), and a total energy of light having a wavelength included in the wavelength range from 360 nm to 430 nm in the emitted light is between 3% and 18% (5% is emitted between 365nm and 430 nm, see para [0083]) of a total energy of light (remaining total energy of light over 430 nm would be 95% since the total energy of light between 360 nm - 430 nm is 5%) having a wavelength included in the wavelength range from 360 nm to 780 nm (see fig. 6).  

	Re claim 2: Rantala discloses the emitted light (light from 203, fig. 5) is specified by a spectrum having a peak wavelength in a wavelength range from 400 nm to 410 nm (a peak wavelength emission at 405 nm, see para [0080] and [0084]).  

Re claim 4: Rantala discloses a half width of a spectrum having a peak wavelength in a wavelength range from 360 nm to 430 nm in the emitted light is between 8 nm and 24 nm (FWHM can be between 5 to 20 nm at wavelength between 385 nm and 430 nm, see para [0092]).  
Re claim 11: Rantala discloses a lighting apparatus (lighting fixtures, see para [0088]) including a plurality of light emitting apparatuses (one or more LED structures, see para [0088]), wherein each of the plurality of light emitting apparatuses includes a light emitting element (203, fig.5) and a wavelength conversion member (202, fig. 5), the light emitting element is configured to emit light specified by a spectrum having a peak wavelength in a wavelength range from 360 nm to 430 nm (peak light emission in the wavelength range of 365 to 430 nm, see para [0080]); and the wavelength conversion member is configured to convert at least a portion of light (see para [0084]) emitted by the light emitting element (203) into light specified by a spectrum having a peak wavelength (peak wavelength range of 450 to 650 nm, see para [0079]) in a wavelength range from 360 nm to 780 nm(a wavelength conversion material with a light emission band being in the wavelength range of 425 to 750 nm, see para [0079]), wherein the light emitting apparatus (see fig. 6) is configured to emit emitted light (see para [0094]) consisting of light that is not converted by the wavelength conversion member (light with intensity in 365-430 nm wave bands, see fig. 6), from among light emitted by the light emitting element (203)of each of the plurality of light emitting apparatuses (see para [0088]), and light that is converted (light with intensity in 425 nm to 750 nm wavebands, see fig. 6) by the wavelength conversion member (202) of each of the plurality of light emitting apparatuses (see para [0088]), and a total energy of light having a wavelength included in the wavelength range from 360 nm to 430 nm in the emitted light is between 3% and 18% (5% is emitted between 365nm and 430 nm, see para [0083]) of a total energy of light (remaining total energy of light over 430 nm would be 95% since the total energy of light between 360 nm - 430 nm is 5%) having a wavelength included in the wavelength range from 360 nm to 780 nm (see fig. 6).  

Re claim 12: Rantala discloses the emitted light (light from 203, fig. 5) is specified by a spectrum having a peak wavelength in a wavelength range from 400 nm to 410 nm (a peak wavelength emission at 405 nm, see para [0080] and [0084]).  

Re claim 21: Rantala discloses the lighting apparatus according to claim 11 to be used as an antibacterial light (bactericidal effects, see para [0036]).  

Re claim 23: Rantala discloses a gripping unit comprising: a gripping portion configured to be gripped by a user (LED structure in fig. 5 is tangible and can be gripped by a user, see fig. 5); and a light emitting apparatus according to claim 1 (see rejection of claim 1).  

Re claim 24: Rantala discloses a lighting apparatus comprising at least one light emitting apparatus according to claim 1 (see rejection of claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-10, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 2018/0147417).
Re claim 3: Rantala teaches a total energy of light having a wavelength included in a wavelength range from 430 nm to 500 nm (total energy of light between 430 nm and 400 nm in fig. 6) in the emitted light is of the total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm (total energy of light between 360 nm to 780 nm, fig. 6).  
Although Rantala does not disclose the total energy of light having a wavelength included in a wavelength range from 430 nm to 500 nm  in the emitted light is between 5% and 30% of the total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where the total energy of light having a wavelength included in a wavelength range from 430 nm to 500 nm  in the emitted light is between 5% and 30% of the total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 5: Rantala fails to teach a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm.  
Although Rantala does not disclose a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 6: Rantala fails to teach a half width of a spectrum having a peak wavelength in a wavelength range from 430 nm to 500 nm in the emitted light is between 25 nm and 60 nm.  
Although Rantala does not disclose a half width of a spectrum having a peak wavelength in a wavelength range from 430 nm to 500 nm in the emitted light is between 25 nm and 60 nm, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a half width of a spectrum having a peak wavelength in a wavelength range from 430 nm to 500 nm in the emitted light is between 25 nm and 60 nm, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 7: Rantala fails to teach an intensity of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is between 0.003 J/cm2 and 18 J/cm2 per hour.  
Although Rantala does not disclose an intensity of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is between 0.003 J/cm2 and 18 J/cm2 per hour, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an intensity of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is between 0.003 J/cm2 and 18 J/cm2 per hour, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 8: Rantala fails to teach an irradiance of light having a wavelength included in a wavelength range from 360 nm to 400 nm in the emitted light is less than 10 W m-2.  
Although Rantala does not disclose wherein an irradiance of light having a wavelength included in a wavelength range from 360 nm to 400 nm in the emitted light is less than 10 W m-2, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of light having a wavelength included in a wavelength range from 360 nm to 400 nm in the emitted light is less than 10 W m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 9: Rantala fails to teach an irradiance of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is 33 W - m-2 or less.  
Although Rantala does not disclose an irradiance of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is 33 W - m-2 or less, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is 33 W - m-2 or less, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 10: Rantala fails to teach a radiance of light having a wavelength included in a wavelength range from 430 nm to 500 nm in the emitted light is less than 100 W - sr-1 - m-2.  
Although Rantala does not disclose a radiance of light having a wavelength included in a wavelength range from 430 nm to 500 nm in the emitted light is less than 100 W - sr-1 - m-2, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a radiance of light having a wavelength included in a wavelength range from 430 nm to 500 nm in the emitted light is less than 100 W - sr-1 - m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 15: Rantala fails to teach a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm.  
Although Rantala does not disclose a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 17: Rantala fails to teach an intensity of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is between 0.003 J/cm2 and 18 J/cm2 per hour.  
Although Rantala does not disclose an intensity of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is between 0.003 J/cm2 and 18 J/cm2 per hour, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an intensity of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is between 0.003 J/cm2 and 18 J/cm2 per hour, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 18: Rantala fails to teach an irradiance of light having a wavelength included in a wavelength range from 360 nm to 400 nm in the emitted light is less than 10 Wm-2.  
Although Rantala does not disclose an irradiance of light having a wavelength included in a wavelength range from 360 nm to 400 nm in the emitted light is less than 10 Wm-2, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of light having a wavelength included in a wavelength range from 360 nm to 400 nm in the emitted light is less than 10 Wm-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 19: Rantala fails to teach an irradiance of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is 33 W - m-2 or less.  
Although Rantala does not disclose an irradiance of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is 33 W - m-2 or less, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of light having a wavelength included in a wavelength range from 360 nm to 430 nm in the emitted light is 33 W - m-2 or less, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 20: Rantala fails to teach a radiance of light having a wavelength included in a wavelength range from 430 nm to 500 nm in the emitted light is less than 100 W - sr1 - m-2.  
Although Rantala does not disclose a radiance of light having a wavelength included in a wavelength range from 430 nm to 500 nm in the emitted light is less than 100 W - sr1 - m-2, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a radiance of light having a wavelength included in a wavelength range from 430 nm to 500 nm in the emitted light is less than 100 W - sr1 - m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875